DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel McClure on December 21, 2020 and January 20, 2021 (fix claim dependency for claim 10).

The application has been amended as follows: 
In regards to claim 1, please amend in lines 15-16, “the ratio” to “the first ratio”.
In regards to claim 5, please amend in line 2, “a source-under-test” to “the source-under-test” and in line 4, “a detected illuminance” to “the detected illuminance”.
In regards to claim 10, change the dependency from claim 9 to claim 8. 
Allowable Subject Matter
Claims 1, 3-8, 10, 11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an illuminance calibrating device as claimed, comprising: a reference light source, generating light of a specified wavelength and a source illuminance, wherein the reference light source adjusts the source illuminance to be a first illuminance according to a control signal; and an illuminance detecting device, comprising: a shading plate, configured to lower the first Illuminance to a first shading illuminance; an Illuminance detector, detecting the first shading illuminance to generate a first detection signal; and a controller, generating the control signal and calculating a first ratio of the first illuminance to the first shading illuminance according to the first detection signal, more specifically in combination with wherein when the illuminance detecting device is configured to detect illuminance generated by a source-under-test, the illuminance detector determines, through the shading plate, that illuminance with the specified wavelength from the source-under-test is equal to a detected illuminance and generates a second detection signal, and the controller determines that the illuminance generated by the source-under-test is a product of the detected illuminance and the ratio according to the second detection signal, wherein the detected illuminance is less than the first shading illuminance.
Claims 3-7 are allowed because of their dependency on claim 1.
as claimed, comprising: generating light of a specified wavelength and a source illuminance by using a reference light source; adjusting the source illuminance to be a first illuminance; lowering the first illuminance to be a first shading illuminance by using a shading plate; determining the first shading illuminance; calculating a first ratio of the first illuminance to the first shading illuminance; more specifically in combination with adjusting the source illuminance to be a second illuminance, wherein the second illuminance exceeds the first illuminance; lowering the second illuminance to be a second shading illuminance by using the shading plate; determining the second shading illuminance; and calculating a second ratio of a first difference to a second difference, wherein the first difference is the second illuminance minus the first illuminance, and the second difference is the second shading illuminance minus the first shading illuminance.
Claim 10 is allowed because of its dependency on claim 8.
In regards to claim 11, the prior art of record individually or in combination with fails to teach an illuminance detecting method as claimed, comprising: determining that illuminance of a specified wavelength generated by a source-under-test is a detected illuminance by using a shading plate; determining whether the detected illuminance is less than a first shading illuminance; and when the detected illuminance is less than the first shading illuminance, determining that the illuminance of the source-under-test is a product of the detected illuminance and a first ratio, wherein the first ratio corresponds to the first shading illuminance; more specifically in combination with determining whether the detected illuminance is less than the first shading illuminance and/or a second shading illuminance; when the detected illuminance is not less than the first shading illuminance and is less than the second shading illuminance, determining that the illuminance of the source-under-test is a product of the detected illuminance and a second ratio, wherein the second shading illuminance exceeds the first shading illuminance, and the second ratio corresponds to the second shading illuminance; and when the detected illuminance is not less than the second shading illuminance, generating an alarm.
Claim 13 is allowed because of its dependency on claim 11.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuo (US 20050040314) teaches measuring the output of a lamp (12/24) byway of a shading element (18/34) in order to reduce an intensity of the light from the lamp (12) (paragraph 18), this is done so that the image sensor can distinguish light differences between pixels (paragraph 18), capturing two light images from the lamp (12/24) and using those two images to calibrate the lamp (12/24), but does not specifically teach capturing an illuminance and a shading illuminance using the shading plate to calculate the specific ratios to determine detected illuminances as claimed.
Liu et al. (US 20090066938) teaches measuring luminous flux of an LED using an attenuating plate to reduce influence of reflected light in the measuring system (abstract, paragraph 25, fig. 1 and 2), but does not specifically teach the claim limitations in claims 1, 8 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878